Citation Nr: 1444499	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for perforation of the sigmoid colon status post polypectomy and transverse colostomy, claimed to have been caused by a colonoscopy performed at VA in November 2006. 


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to March 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

While the November 7, 2006 endoscopic procedure report has only recently been associated with the Veteran's claims file on the "Virtual VA" system, this treatment record has been located on the Veterans Health Information Systems and Technology Architecture (VISTA) Imaging database throughout the course of the appeal and was accessible by the RO and the December 2012 VA examiner.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  As noted on the October 2011 statement of the case, the RO considered outpatient treatment records from the Alexandria VA Medical Center (VAMC) dated from September 2006 to July 2007; therefore, the Board finds that the November 7, 2006 endoscopic procedure report was considered by the agency of original jurisdiction (AOJ) in the first instance.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran experienced an additional disability of a perforation of the sigmoid colon following a colonoscopy performed at the Alexandria VAMC on November 7, 2006.

2.  The November 7, 2006 colonoscopy was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable during, the November 7, 2006 colonoscopy.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of a perforation of the sigmoid colon status post polypectomy and transverse colostomy, claimed to have been caused by a colonoscopy performed at VA in November 2006, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice in April 2007, prior to the initial adjudication of the claim in December 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address rating criteria or effective date provisions pertinent to the Veteran's claim, such error was harmless given that the claim is being denied; hence, no rating or effective date will be assigned.  Dingess/Hartman, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefits records, a VA examination report, a fact sheet regarding colonoscopies submitted by the Veteran, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA medical opinion (the report of which has been associated with the claims file) was obtained in December 2012.  The Board finds that the VA medical opinion, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file and offered opinions with supporting rationale.    

The Veteran was offered an opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Entitlement to 38 U.S.C.A. § 1151 Compensation

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The contention liberally construed for the Veteran is that the perforation of the sigmoid colon status post polypectomy and transverse colostomy was a result of negligence on the part of VA in performing a November 7, 2006 colonoscopy.  Specifically, in the December 2006 claim, the Veteran contended that he was seriously harmed during the November 7, 2006 colonoscopy when the VA physician perforated his bowel, causing bodily fluids to leak into his body, which was an "avoidable mistake."  The Veteran contended that the VA physician stated that he "messed up, but there [was] nothing [he] could do."  See also July 2009 written statement.  

In June 2009 written statements, the Veteran contended that his private physician could not repair two hernias around his surgical wounds because of the amount of scar tissue and damage caused by previous surgeries.  The Veteran contended that VA's medical treatment in November 2006 caused all his current medical problems.  In a July 2009 written statement, the Veteran contended that there was no way the VA physician would have missed the perforation in the colon had he taken the time to examine the Veteran's colon at the end of the colonoscopy.  In November 2009, January 2010, and August 2010 written statements, the Veteran contended that he has rectal bleeding, cramps, and gastrological issues as a result of VA care and treatment from 2006 to 2007.

The Veteran further contends that the possible risk of a perforation was never explained to him with the great risk it would occur.  See October 2011 substantive appeal (VA Form 9).  In a February 2013 written statement, the Veteran's representative indicated that the consent form for the November 7, 2006 colonoscopy was signed under duress because the Veteran had been told the procedure was needed and that there was no risk.  The Veteran, through the representative, contended that at no time was he told the possible issues and the VA technician was reckless in the use of instruments during the procedure.  

First, the Board finds that the Veteran sustained an additional disability of a perforation of the sigmoid colon following the November 7, 2006 colonoscopy at the Alexandria VAMC.  See November 2006 to March 2007 VA treatment records.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the perforated sigmoid colon following the November 7, 2006 colonoscopy was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that the perforated sigmoid colon was the result of an event that was not reasonably foreseeable.    

An October 2006 VA treatment record notes that the Veteran had a positive fecal occult blood screening and was scheduled for a colonoscopy in November 2006.  A November 7, 2006 VA endoscopic procedure note indicates that a cecal colonoscopy was performed with no complications and two small polyps were removed.  A November 7, 2006 VA nursing note indicates that the Veteran had no chest or abdominal pain, did not have a firm or distended abdomen, and was passing flatus.  The Veteran was discharged and told to call and speak with a registered nurse should his condition worsen or fail to improve.

A November 8, 2006 interhospital transfer form notes that the Veteran was transferred to the Alexandria VAMC because of a perforation secondary to the November 7, 2006 colonoscopy.  VA treatment records note that the Veteran complained of some abdomen pain on the evening of November 7, 2006 and was taken to the VA facility in Hammond on November 8, 2006.  The Veteran was transferred to the Alexandria VAMC where he was admitted and started on antibiotics.  See also December 2006 VA treatment record.  

November 9, 2006 VA treatment records note that the Veteran reported gradually worsening abdominal pain after he left the hospital following the November 7, 2006 colonoscopy.  The treatment records note that the Veteran had free air under the diaphragm and the abdomen was tense and distended.  The treatment records note that an exploratory laparotomy was performed to repair a perforation of the sigmoid colon with attempted loop ileostomy diversion and diverting transverse colostomy.  A small perforation was identified in the distal part of the sigmoid colon and repaired.  See also December 2006 VA treatment record.  

The Veteran was transferred to the intensive care unit following the November 9, 2006 surgery.  The Veteran received in-patient nursing care at VA from December 2006 to July 2007.  See July 2007 VA nursing health care unit discharge summary.  March 2007 VA treatment records note that a takedown of the transverse loop colostomy with restoration of colonic integrity was performed with a post-operative diagnosis of status post transverse loop colostomy.  A June 2007 VA treatment record notes that a flexible sigmoidoscopy, polypectomy, and banding of internal hemorrhoids was performed.  The Veteran was discharged in improved health on July 30, 2007.  See id.  

The Board finds that the weight of the evidence demonstrates that the November 7, 2006 VA colonoscopy was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The November 7, 2006 endoscopic procedure not indicates that the colonoscopy was performed with no noted complications.  

The December 2012 VA examiner, following review of the pertinent evidence of record, noted that the Veteran underwent a colonoscopy to evaluate the cause of a positive occult blood test and signed an informed consent that clearly stated one of the known risks of the procedure was perforation or tear through the wall of the colon that may require surgery.  The VA examiner opined that there was no evidence that carelessness, negligence, lack of proper skill, or error in judgment occurred during the November 7, 2006 colonoscopy, but rather the Veteran had unfortunately experienced one of the many risks associated with the procedure.

The December 2012 VA examiner reviewed the claims file and there was no indication that the examiner was not fully aware of the Veteran's November 2006 colonoscopy and subsequent treatment or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the November 7, 2006 VA colonoscopy was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and that the perforated sigmoid colon was a reasonably foreseeable event.  As such, the Board finds the December 2012 VA medical opinion highly probative.    

The Veteran asserts that the VA doctor would have seen the perforation in the colon if he had taken the time to examine the Veteran's colon at the end of the colonoscopy.  See July 2009 written statement.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

Neither the Veteran nor the representative has been shown to have the necessary medical training and/or expertise to opine that the failure to find the perforation during the initial November 7, 2006 colonoscopy was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Such opinion of VA fault requires both knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, and the complex question of how the breach of standard of medical care was the cause of the perforated sigmoid colon.  In this matter, the Board finds that the Veteran is not competent to opine with regard to how the colonoscopy was conducted because this requires specific medical knowledge and training as to the proper manner in which to perform a colonoscopy.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As such, the Board accords the Veteran's lay statements as to potential fault or negligence on VA's part lesser probative weight then the December 2012 VA medical opinion.   

Further, the Board finds that there was no absence of informed consent shown, and the evidence does not show the occurrence of an event that is not reasonably foreseeable during the November 7, 2006 colonoscopy.  In the October 2011 substantive appeal and February 2013 written statement, the Veteran contended that the possible risk of a perforation was never explained to him with the great risk it would occur and the consent form was signed under duress.  

The October 10, 2006 signed informed consent form, containing the Veteran's signature, has been associated with the claims file.  The Veteran was informed of the nature and purpose of the operation, possible alternative methods of treatment, and the risks involved, including specifically the possibility of a perforation or tear through the wall of the colon that may require surgery.  The record notes the Veteran was provided with the opportunity to ask questions, all questions were answered, and the Veteran agreed to proceed.  Based on the above, the Board finds that the Veteran provided informed consent prior to the November 7, 2009 colonoscopy.  

Additionally, a perforation or tear through the wall of the colon that may require surgery is a foreseeable risk of a colonoscopy.  In Schertz v. Shinseki, 26 Vet. App. 362 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. at 368.

The Board finds that a perforated sigmoid colon was reasonably foreseeable because an objective reasonable health care provider would have considered it to be an ordinary risk of surgery.  The Board further finds that this risk was disclosed to the Veteran prior to the procedure during the informed consent process when the treating physician explained the reasonably foreseeable risks associated with the colonoscopy.  As stated above, the October 10, 2006 informed consent form specifically notes that complications, including the possibility of a perforation or tear through the wall of the colon that may require surgery, were discussed with the Veteran during the informed consent process.  The colonoscopy fact sheet submitted by the Veteran also notes that the colon may be perforated (torn) due to increased pressure from the scope and air passing through the colon.  Further, the December 2012 VA examiner opined that perforation or tear through the wall of the colon that may require surgery is a well-known complication of a colonoscopy.  The Board finds that the VA examiner's statement that perforation of the colon is a known complication of a colonoscopy is consistent with the informed consent obtained from the Veteran and establishes that the event was reasonably foreseeable.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the perforated sigmoid colon following the November 7, 2006 colonoscopy was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that the perforated sigmoid colon was the result of an event that was not reasonably foreseeable; therefore, the claim for compensation under 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.       


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for perforation of the sigmoid colon status post polypectomy and transverse colostomy, claimed to have been caused by a colonoscopy performed at VA in November 2006, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


